Citation Nr: 1615046	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-05 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to April 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in April 2015.  A transcript of the hearing is associated with the Veteran's claims file.

The Board previously remanded the claim in June 2015 for additional development.  There has been substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a low back disability causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence i needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided to the Veteran in January 2008 and October 2009.  The claim was subsequently readjudicated in the December 2009 statement of the case.

Relevant to the duty to assist, VA has obtained the Veteran's service treatment records and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded a VA examination in September 2015.  The Board finds that the VA examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran alleges that he has a current back condition that was caused by a slip and fall during service.  The service treatment records (STR) do document some complaints of back pain in service that were specifically considered and discussed in the 2015 VA examination report, which will be discussed below.  The Veteran underwent a separation examination in April 1973 and clinical evaluation of the spine was normal.

When the case was before the Board in June 2015, it was noted that VA examinations conducted to date did not include an opinion as to the etiology of the Veteran's back disability.  The claim was remanded to obtain an opinion.  The Veteran underwent a VA examination in September 2015.  The Veteran was diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome, and spinal stenosis.  The examination report notes that the diagnoses were originally made in 1987.  

The following medical history was reported: In 1970 the Veteran was "seen for pain in [the] arm and back after unloading a refrigerated truck."  He had been carrying a heavy amount of frozen meat and slipped and fell.  The diagnosis was "deltoid muscle pain."  The Veteran was treated with Darvon but he said he threw the medicine away.  The Veteran brought a hard copy page from his STRs to the examination.  This is the same sheet the Veteran submitted again in October 2015.  The Veteran told the examiner that the incident in the STR note was the cause of his current back condition.

The examiner indicates that the entire STRs were reviewed.  The examiner noted that the back pain after the slip and fall resolved "spontaneously without treatment."  The examiner also reported that the Veteran went on to engage in active sports.  The Veteran began to note progressive back pain in 1977.  The back pain eventually resulted in surgical discectomy at Baylor in 1987.  He also had a fusion in 1988 at Presbyterian in Dallas, and thereafter reported progression of pain over ensuing years.
There was a note from June 2001 where a 3 week history of back pain was reported after re-injury from a slip and fall.  In 2004, the Veteran had an MRI, which showed central disc herniation L4-5 and moderate disc space narrowing at L5-S-1 with postoperative changes at L5.  In February 2010, he was diagnosed with failed back syndrome.

The Veteran underwent an unemployability examination in April 2010 that provided the following: "This 61 year old male Veteran is here for a general medical examination...  The Veteran was in the Navy for four years, from 1969 to 1973, and was discharged as an E3.  After the Navy he worked in a parts department for a year and then worked for [the] railroad as a switchman/conductor from 1974 until 1986 when he was placed on disability for back and leg problems."

In September 2006, the Veteran "received a left L4-5 facet joint injection."  In June 2007, he was seen for low back pain.  Between 2005 and 2007 the Veteran reported receiving approximately 11 epidural steroid injections without benefit.  In March 2008, he "had L3-4 and L4-5 facet blocks with temporary partial relief."  In February 2010, he was treated with pain management.  At that time he "reported onset sometime in 2010 when he bent down to pick something up (re-injury)."

Upon physical examination in 2015, the Veteran's range of motion was described as abnormal.  He also had evidence of localized tenderness or pain on palpation.  After review of the record and examination, the examiner opined that the Veteran's back condition is "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."

The examiner provided the following rationale: "The Veteran's own report that, after his slip and fall back injury in service in 1971, he recovered without treatment and proceeded to run 10K races until 1977, 4 years after separation from service, conflicts with the premise that he now has a service connected degenerative joint disorder of the lumbar spine.  At his current age...DJD and DDD of the spine is very common.  With his [history of] surgery and a failed back it is not surprising he continues to require treatment.  There is no evidence in the STRs to support a continuum of complaints, a formal diagnosis for the back, or serial treatment for [the back].  He worked for the railroad for 12 years until 1986, and only at that time was he credited with a disability...  I have reviewed the conflicting medical evidence and am providing the following opinion: The Veteran reports back pain beginning in 1970, which he thinks is responsible for his extensive [history of] back trouble.  However the hard copy page from the STRs which he provides today specifies he had at that time deltoid muscle pain not a spine condition.  Weight is given to the written record."

The Veteran's file includes extensive post-service treatment records.  The records from Tyler Imaging begin in October 1986 following an injury at work.  Back pain and treatment, including eventually surgeries, are noted in those records.  The examiner discussed the pertinent records in the VA examination report.  Further, none of the records includes an opinion that the Veteran's back condition was related to service or any incident or injury in service.  Therefore, there is no medical evidence that weighs in favor of the Veteran's current back condition being related to service.

The Board also considered the lay statements of the Veteran and acquaintances.  Although lay persons are competent to provide opinions on some medical issues, the disabilities at issue could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to offer an opinion on the issue here.

Following the September 2015 Supplemental Statement of the Case, the Veteran submitted a letter documenting his disagreements with the SSOC and the VA examination report.  The Veteran points out that the examiner reported the slip and fall was in 1971.  In fact, the slip and fall was in 1970.  The Board concludes that this was a minor error that in no way impacts the examiner's conclusions or the examiner's report.  The timing of the slip and fall is not at issue.  The issue discussed by the examiner is that the incident was noted to cause a muscle problem, it was treated, and it resolved.  There was no back issue noted on the separation examination report in April 1973.  Further, what is of note is that the examiner opined that the event in service is not related to the Veteran's later back problems.  The Veteran also complains that the examiner "lied" because the Veteran did not run a 10K run in April 1977.  The Veteran wrote that he walked part of the race and then quit.  However, he does not claim that he quit the race because of back pain.  He only indicates that he and his girlfriend quit.  That particular race is not pertinent.  What is pertinent is that the Veteran, at the examination, reported in engaging in physical activities, related to both sports and employment, following service.  The examiner noted that the Veteran continued to engage in physical activity after 1970 without complaints or treatment for back pain.  Whether he ran in a specific race is not the basis for the examiner's opinion.  Finally, the Veteran claims that the reason he did not take the Darvon in 1970 was because of religious reasons.  Whether true or not is not at issue.  What is documented is that the Veteran made no further complaints of back pain in service and the separation examination in April 1973 showed normal results upon clinical evaluation of the spine.  The Board notes that it was the examiner's independent assessment as to the presentation and course of treatment for the Veteran's back complaints both during service and after.  See Kahana, 24 Vet. App. at 434.  

In sum, the evidence of record does not support a finding that service connection is warranted.  The Veteran's separation examination found normal clinical results after evaluation of his spine, head and upper extremities.  There is an absence of treatment records after the slip and fall in November 1970 until 1986, many years after service.  The claims file shows that the Veteran began receiving treatment for back problems after an accident at work.  The Veteran has not submitted any medical evidence that supports a conclusion that his current back issues are related to any incident in service.  The competent and probative evidence of record is against the claim.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


